Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 24 of May 2021.
Claims 1, 15, and 19 have been amended.
Claims 6, 16, and 22 have been cancelled.
Claims 26-28 have been added.
Claims 1, 3, 7-15, 19-21, and 23-28 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

Response to Amendment/Argument
35 USC § 103
Applicant asserts that the cited references do not disclose or suggest the amended independent claims. For example, the cited references do not disclose or suggest, and are not cited the subset of the multiple extracted features are prioritized over other features from the given number of similar past enterprise offerings based at least in part on (i) similarity to one or more features of the enterprise offering determined using the one or more explainable visual similarity models using deep learning (ii) corresponding correlation levels of the one or more features determined using the one or more explainable visual similarity models using deep learning; searching for other similar enterprise offerings using the subset of the extracted multiple features, as recited by amended claim 1.  Examiner respectfully disagrees. Chen ¶332, 341-344, 417-418 teaches a deep model that captures general visual features of items/products from different datasets while providing an intuitive explanation of the similarity of said items based on visual comparisons much like a human’s perception.  Further, it discloses the training of a deep model for size and fit based on these extracted visual features, and finally ranks the proposed outfits by their overall similarity scores and chooses top-K combinations of similar items for recommendation to users/shoppers.   Therefore Chen teaches the amended claim 1, and further detail is available under the USC 103 Rejection section below.

35 USC § 101
Applicant asserts that the specification describes technological improvements for extracting and prioritizing particular features and/or aspects of an enterprise offering using explainable artificial intelligence (AI) (see, e.g., paragraph 0016), and then using machine learning regression techniques to determine demand for the enterprise offering ( e.g., see paragraph 0027 describing regression models trained on a corpus of location-specific enterprise offering data as training input and demand data as training output).  The specification describes specific 
Applicant asserts that such features, described above, when considered in combination, are nonconventional and non-generic, and also overcome disadvantages of conventional approaches. In at least one way, the amended claims are similar to claim 2 of Example 21, as the claims are inherently rooted in a particular computer-based architecture and include a particular arrangement of technological components, such as, for example, the claimed database, the one or more explainable visual similarity models using deep learning, and the one or more regression models in connection with the data pertaining to the collection of past enterprise offerings. Examiner respectfully disagree. Claim 2 of example 21 and claim 1 of the instant application are aimed at solving two different and distinct issues and are fundamentally different.  A human can judge whether products are similar which is a mental process and unlike example 21, the limitations are not integrated into a practical application, and generally do not link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Additionally, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment and thus fails to add an inventive concept to the claims, hence not providing significantly more.  Examiner notes the test under Alice is not a matter of evidence but rather a test of law.  The question of patent eligibility under Alice rests on whether an abstract idea is contained in the claims and, if so, whether that abstract idea, when embodied on a computer, provides something more. A proper Alice rejection has been made in accordance to the October PEG 2019 and shown below, and thus the claims are ineligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 7-15, 19-21, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject 
	With respect to 2A Prong 1, claim 19 recites “…receiving a query comprising information pertaining to an enterprise offering; determining a given number of similar past enterprise offerings based at least in part on a comparison of the enterprise offering against a collection of (i) past enterprise offerings and (ii) user reviews of the past enterprise offerings, wherein said determining comprises performing at least a visual search to identify images corresponding to said similar past enterprise offerings; extracting multiple features associated with the identified images corresponding to the given number of similar past enterprise offerings, determining a subset of the extracted multiple features based on results of one or more explainable visual similarity models using deep learning, wherein the subset of the multiple extracted features are prioritized over other features from the given number of similar past enterprise offerings based at least in part on ii)similarity to one or more features of the enterprise offering determined using the one or more explainable visual similarity models using deep learning (ii) corresponding correlation levels of the one or more features determined using the one or more explainable visual similarity models using deep learning; searching for other similar enterprise offerings using the subset of the extracted multiple features, wherein the other similar enterprise offering other similar past enterprise offerings and existing similar enterprise offerings; generating, for each of the subset of the multiple extracted features, a feature- based demand score based at least in part on analysis of the user reviews of the 
	More specifically, claims 1, 15, and 19-20 are directed to  “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as determining a given number of similar past enterprise offerings based at least in part on a comparison of the enterprise offering against a collection of (i) past enterprise offerings and (ii) user reviews of the past enterprise offerings, wherein said determining comprises performing at least a visual search to identify images corresponding to said similar past enterprise offerings; extracting multiple features associated with the identified images corresponding to the given number of similar past enterprise offerings and searching for other similar enterprise offerings using the subset of the extracted multiple features and “Mathematical Concepts”, specifically “mathematical calculations” such as determining a subset of the extracted multiple features based on results of one or more explainable visual similarity models using deep learning; generating, for each of the subset of the multiple extracted features, a feature-based demand, wherein generating the feature-based demand score comprises computing a demand vector using a regression model trained on a corpus of location- specific enterprise offering data 
Dependent claims 3, 7-14, 21, and 23-28 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 15, and 19-20 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
The term "memory" is intended to include memory associated with a processor or CPU, such as, for example, RAM (random access memory), ROM (read only memory), a fixed memory device (for example, hard drive), a removable memory device (for example, diskette), a flash memory and the like. As shown, cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
	With respect to step 2B, claims 1, 15, and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a memory”, “at least one processor”, and “computing device”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶39, 73 disclosed above. Further, additional elements for receiving a query comprising information pertaining to an enterprise offering do not amount to 
As a result, claims 1, 15, and 19-20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, claims 10, and 19 do not recite any additional elements beyond the abstract idea.
Claims 3, 7-14, 21, and 23-28 do not disclose additional elements, further narrowing the abstract ideas of the independent claim and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.   See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 3, 7-15, 19-21, and 23-28 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190164213 to Lin et al. (hereinafter referred to as “Lin”) in view of US 20130035985 to Gilbert (hereinafter referred to as “Gilbert”) in further view of US 20200320769 to Chen et al. (hereinafter referred to as “Chen”) and in even further view of US 20200210920 to Joseph et al. (hereinafter referred to as “Joseph”).

(A)	As per Claims 1, 15, and 19:  
Lin expressly disclose;
receiving a query comprising information pertaining to an enterprise offering; (Lin ¶94 the decision factors management module receives a query request for product type (enterprise offering).
determining a given number of similar past enterprise offerings based at least in part on a comparison of the enterprise offering against a collection of (i) past enterprise offerings…; (Lin ¶45-46, 52 Fig. 3A discloses consumer 30 and his/her search results within a large dotted circle, and a smaller group called PS1 that includes Products PA, PB, and PC which are products from the same type/category (similar) “body wash” and further distinguishes the relationship among products PA, PB, and PC according to history data corresponding to consumer 30).

    PNG
    media_image1.png
    448
    636
    media_image1.png
    Greyscale


	generating, for each of the subset of the multiple extracted features, a feature-based demand score based at least in part on…the other similar enterprise offerings wherein generating the feature-based demand score comprises using a regression model trained…; 
	determining demand for the enterprise offering by aggregating the feature-based demand scores with similarity scores attributed to the enterprise offering with respect to the other similar enterprise offerings, wherein said determining demand comprises…; (Lin ¶76-81 the regression model management module calculates (determines) actual purchase rates (demand) of a plurality of first target products belonging to the product type according to the unpurchased products and the purchased products of the product sequences).
	implementing one or more regression models in connection with the data pertaining to the other similar enterprise offerings; (Lin ¶77 the regression model management module calculates an actual purchase rate of each product according to all the purchase history data and browse history data).
outputting the demand for the enterprise offering to at least one enterprise user; (Lin ¶101-102 as illustrated in regions 910 and 920, the one or more query product information corresponding to product specification features and the product exhibition features are shown. The user may input a requested product type (e.g., “body wash”) to search and select the one or more query product information corresponding to a product to design. And after the user completes the 

    PNG
    media_image2.png
    431
    679
    media_image2.png
    Greyscale

wherein the method is carried out by at least one computing device; (Lin ¶29 he E-commerce server includes a communication circuit unit, a processor and a storage device. The processor is coupled to the communication circuit unit and the storage device. The decision factors analyzing device includes a communication circuit unit, a processor, a storage device and an input/output (I/O) device).
 Although Lin teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products  
(ii) user reviews of the past enterprise offerings; (Gilbert ¶100 In addition to the determination of customer interests based on the profile information that they provide during account registration and management, the provision of customer ratings, feedback, and survey data, often used by Choice-Modeling techniques and Collaborative Filtering, can be used to determine the interests of individual customers as well as infer the interest of a larger population).
	… analysis of the user reviews…; (Gilbert ¶100 In addition to the determination of customer interests based on the profile information that they provide during account registration and management, the provision of customer ratings, feedback, and survey data, often used by Choice-Modeling techniques and Collaborative Filtering, can be used to determine the interests of individual customers as well as infer the interest of a larger population).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching and determine customer interests based on the profile information, the provision of customer ratings, feedback, and survey data of Gilbert as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t  as taught in Lin ¶52-58 and determine the interests of individual customers as well as infer the interest of a larger population as taught in Gilbert ¶100.
Although Lin in view of Gilbert teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality  
	…wherein said determining comprises performing at least a visual search to identify images corresponding to said similar past enterprise offerings; (Chen ¶282-283, 436 the second derived application of garment attribute prediction is visual search and retrieval of garments or accessories.  The query items in the context of online fashion can be garments, shoes, or accessories, which are currently dressed on user's virtual avatar; recently browsed by the user;
in an arbitrary photo on the internet. By training and validation on distinct time windows of the historical data, we can extend this framework to predict whether a certain style will be in fashion in the future, e.g. in the next 6 months, 1 year, or 2 years periods).
extracting multiple features associated with the identified images corresponding to the given number of similar past enterprise offerings; (Chen ¶178, 403-407 using advanced computer vision and deep learning algorithms, one or more photos are analysed and both intrinsic and extrinsic attributes of a garment or other accessories are automatically extracted (e.g. shoes, handbags, glasses), including but not limited to: style, shape, texture, colour, fabric properties).  To train such a model it requires training data based on the images and metadata used for attribute prediction (see Section 2.1) in combination with the following additional data user features, user journey, browsing history, order, and other traffic data from the virtual fitting room application 
determining a subset of the extracted multiple features based on results of one or more explainable visual similarity models using deep learning, wherein the subset of the multiple extracted features are prioritized over other features from the given number of similar past enterprise offerings based at least in part on (i)similarity to one or more features of the enterprise offering determined using the one or more explainable visual similarity models using deep learning, (ii) corresponding correlation levels of the one or more features determined using the one or more explainable visual similarity models using deep learning (Chen ¶332, 341-344, 417-418 this multi-task learning scheme allows the deep model to capture a very strong and general visual feature representation across different datasets and different problems, accelerating convergence and avoiding over-fitting. An intuitive explanation is that since the training objective function is against multiple distinct vision problems, the resulting features and similarity embedding are hence more likely to be consistent with a human's perception.  FIG. 18 shows a set of semantic label definitions describing a collection of circumferential fits and vertical drops. These data are used for training a deep model for size and fit analysis. As for each item gi∈O, multiple (assume M) similar candidate items gi,j* can be retrieved by the garment search engine. This can form MN O candidate outfit combinations in total. For each candidate outfit O* in the pool, we evaluate its overall similarity score S with 
	searching for other similar enterprise offerings using the subset of the extracted multiple features, wherein the other similar enterprise offering other similar past enterprise offerings and existing similar enterprise offerings; (Chen ¶419 commercially, this outfit search approach can be extended into an intelligent fashion-recommendation application that combines the steps of 1) applying an outfit search from an image on the internet or online fashion magazine to find all the similar garments or accessories provided by the target retailer/brand and/or are available on a specified website, and 2) display the “similar” outfit comprising of those garments or accessories and the source item on the 3D virtual avatar, and 3) recommend the items by providing the links for item shopping).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching and automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms in order to allow the deep model to capture a very strong and general visual feature representation across different datasets and different problems, accelerating convergence and avoiding over-fitting of Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t  as taught in Lin ¶52-58 in view of Gilbert and rank all the proposal outfits by 
Although Lin in view of Gilbert and in further view of Chen teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback it doesn’t expressly disclose computing a demand vector that is location specific to the offering in order to train the model and determining demand of products for different locations and different customers,  however Joseph teaches: 
	…computing a demand vector …on a corpus of location-specific enterprise offering data as training input demand data as training output; (Joseph ¶25 based on the datasets 106 (training input), system 100 can thereafter compute demand forecasts (training output) for one or more forecast days for different goods, items, products or services, etc., at different times and dates, and for different locations.  Demand drivers may include past sales, store traffic, seasonality, weather, nearby events, etc. For example, a certain bicycle shop may have three locations and the system can develop a machine learning model for each different type of product and/or service available at each of the different shop locations).
	determining2Attorney Docket No. P201900491US01 Confirmation No. 8879the demand for the enterprise offering for (i) one or more locations and one or more consumer profiles distinct from (ii) locations and consumer profiles corresponding to data pertaining to the other similar enterprise offerings; (Joseph ¶24-26 in 106, system 100 can thereafter compute demand forecasts for one or more forecast days for different goods, items, products or services, etc., at different times and dates, and for different locations. Demand drivers may include past sales, store traffic, seasonality, weather, nearby events, etc.  In one embodiment, the demand forecasts can be generated for 30-minute time increments for each item, product or service, or other such user-configurable level of granularity).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert and in further view of Chen’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching and obtain demand data therefrom for more accurate and compute demand forecasts for one or more forecast days for different goods, items, products or services, etc., at different times and dates, and for different locations based on various datasets then  have the regression model management module calculate actual purchase rates of Joseph as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t  as taught in Lin ¶52-58 in view of Gilbert and in further view of Chen and compute demand forecasts for one or more forecast days for different goods, items, products or services, etc., at different times and dates, and for different locations as taught in Joseph ¶24-26.
Lin teaches a in the Abstract while Gilbert teaches a computer readable medium on ¶21.

(B)	As per Claims 3 and 21:  
Lin expressly disclose,
P201900491US01generating a database containing data attributed to the collection of past enterprise offerings, wherein the data…derived from at least one of image data, text- based description data, and categorical data…are expressed in one or more modalities; (Lin ¶37, 52 The data extraction module reads a plurality of consumer history data from the consumer database of the E-commerce server and reads a plurality of product information data (PID) from the product information database of the E-commerce server and outputs some feature/information for a particular product type based on text-based and categorical data to disclose a rank of rare values such as modalities like moisturizing, smoothening, weak-acid, whitening, and natural).
  Although Lin in view of Gilbert in further view of Chen and in even further view of Joseph teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, it doesn’t expressly disclose vectors however Chen additionally teaches: 
	…comprise vectors…wherein the vectors…; (Chen ¶224 o predict a continuous attribute Ac, it requires to re-architect the deep network into a regression model. A linear FC layer (i.e. linear activation) is directly used as the last output layer of the network for regressing over the continuous target values or vectors).


(C)	As per Claims 7, 23, and 26-27:  
Lin expressly disclose,
wherein the regression model comprises a gradient-boosted ensemble of regression trees; (Lin ¶80 a gradient boost decision tree (GBDT) regression model predicts a regression model parameter combination having the highest rate of being selected, where the gradient boost decision tree (GBDT) predicts an error of the tree through continuous iterations and correcting the error in a gradient direction to generate a next prediction tree). 

Claims 8, 24, and 28:  
Although Lin in view of Gilbert in further view of Chen and in even further view of Joseph teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, expressly disclose the user demographics and location,  however Gilbert additionally teaches: 
wherein the user reviews comprise user demographic data user location data; (Gilbert ¶76, 100 In addition to the determination of customer interests based on the profile information that they provide during account registration and management, the provision of customer ratings, feedback, and survey data, often used by Choice-Modeling techniques and Collaborative Filtering, can be used to determine the interests of individual customers as well as infer the interest of a larger population.  Illustrated in FIG. 3, an embodiment of the present invention takes advantage of the understanding various customer attributes 30, such as place of residence (location), age, gender, interests, spending habits, etc., may improve the determination of what should be offered and thus what he/she is likely to purchase).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Chen and in even further view of Joseph’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and gather customer attributes such as place of residence, age, gender, 

(E)	As per Claims 9 and 25:  
Lin expressly disclose,
P201900491US01…(i) from each of the past enterprise offerings and (ii) from the enterprise offering; (Lin ¶77 the regression model management module calculates an actual purchase rate of each product according to all the purchase history data and browse history data). 
 Although Lin in view of Gilbert in further view of Chen and in even further view of Joseph teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, it doesn’t expressly disclose  deriving offering data vectors however Chen additionally teaches: 
deriving enterprise offering data vectors…; (Chen ¶263-265 In the architecture, we apply a weight sharing mechanism over all the convolutional and pooling layers to extract visual features from each of the all K garment photos captured under different stages of the motion. The vectorized sensor measurements input first pass through an additional fully-connected layer for 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Chen and in even further view of Joseph’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and apply a weight sharing mechanism over all the convolutional and pooling layers to extract visual features from each of the all K garment photos captured under different stages of the motion of Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t as taught in Lin ¶52-58 in view of Gilbert in further view of Chen and in even further view of Joseph and have the vectorized sensor measurements input first pass through an additional fully-connected layer for dimension reduction and then the output feature is merged with other feature vectors extracted from all K input images by vector concatenation for attribute classification or regression as additionally taught in Chen ¶263-265.

(F)	As per Claim 10:  
Lin expressly disclose,
wherein said determining a given number of similar past enterprise offerings comprises comparing…from the enterprise offering…from each of the past enterprise offerings; (Lin ¶46, 52 Fig. 3A discloses consumer 30 and his/her search results within a large 
 Although Lin in view of Gilbert in further view of Chen and in even further view of Joseph teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, it doesn’t expressly disclose  comparing offering data vectors however Chen additionally teaches: 
… comparing the enterprise offering data vectors…to the enterprise offering data vectors; (Chen ¶301, 389 The calculated fit style preference vectors are then compared with the fit style preferences recorded at mr in M(M(Mr)) using the dot product. The top-K sizes from S are then selected by sorting the dot product values in a descending order. We ensure that the dot product comparison is only done over relevant fit-points i.e. those over which the garment is worn. Please refer to Algorithm 2 (see FIG. 27) for a mathematical delineation of this inference procedure).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Chen and in even further view of Joseph’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and calculate fit style preference vectors are then compared with the fit 

(G)	As per Claim 11:  
Lin expressly disclose,
…extracting enterprise offering data from the given enterprise offering, wherein the enterprise offering data comprise at least one of image-related data, description-related data, and category- related data; (Lin ¶42 after obtaining all the browse history data and purchase history data, the decision factors management module selects a product type corresponding to the query data QD from a plurality of product types of all products vended by the E-commerce website to perform a decision factors analyzing operation corresponding to the product type to analyze a plurality of decision factors which cause (products of) the product type to be purchased). 
Although Lin in view of Gilbert in further view of Chen and in even further view of Joseph teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, it doesn’t expressly disclose  comparing offering data vectors however Chen additionally teaches: 
wherein said deriving an enterprise offering data vectors for a given enterprise offering comprises…; (Chen ¶301, 389 The calculated fit style preference vectors are then compared with the fit style preferences recorded at mr in M(M(Mr)) using the dot product. The top-K sizes from S are then selected by sorting the dot product values in a descending order. We ensure that the dot product comparison is only done over relevant fit-points i.e. those over which the garment is worn. Please refer to Algorithm 2 (see FIG. 27) for a mathematical delineation of this inference procedure).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Chen and in even further view of Joseph’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and calculate fit style preference vectors are then compared with the fit style preferences recorded at mr in M(M(Mr)) using the dot product of Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t as taught in Lin ¶52-58 in view of Gilbert in further view of Chen and in even further view of Joseph and ensure that the dot product comparison is only done over relevant fit-points i.e. those over which the garment is worn as additionally taught in Chen ¶301, 389.

(H)	As per Claim 12:
Lin expressly disclose,
wherein each enterprise offering data vector is expressed in multiple modalities, wherein the multiple modalities comprise two or more of an embedding space modality… and a flavor space modality; Lin ¶37, 52 The data extraction module reads a plurality of consumer history data from the consumer database of the E-commerce server and reads a plurality of product information data (PID) from the product information database of the E-commerce server and outputs some feature/information for a particular product type based on text-based and categorical data to disclose a rank of rare values such as modalities like moisturizing, smoothening, weak-acid, whitening, and natural).
Although Lin in view of Gilbert in further view of Chen and in even further view of Joseph teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, it doesn’t expressly disclose attribute-based modality and color space modality, however Chen additionally teaches: 
…an attribute-based modality, a color space modality…; (Chen ¶307, 317-320 an illustration of an example of such a derived attribute-based search garment or accessory retrieval system with an input of text descriptions is given in FIG. 16. For example, for each garment SKU sold on a retailer website, we can normally find a long name containing the key features of the garment, and a paragraph of detailed text description associated with the item. From them we can: 1. extract the relevant garment attributes related to e.g. colour, pattern, shape, style, material, using a keyword extractor or an NLP module).
NOTE:  Examiner is interpreting “space” to mean range, type, and/or realm.


(I)	As per Claim 13:
Although Lin in view of Gilbert in further view of Chen and in even further view of Joseph teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision factors management module that performs a decision factors analysis on products and/or product groups based on data such as surveys and feedback while using an advanced computer vision and deep learning algorithms to extract multiple product features, it doesn’t expressly disclose applying weights to the various extracted features, however Chen additionally teaches: 
applying weights to the multiple extracted features; (Chen ¶206 assigning continuous label weights with values between 0 to 1).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Chen and in even further view of Joseph’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and assign continuous label weights with values between 0 to 1of Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t as taught in Lin ¶52-58 in view of Gilbert in further view of Chen and in even further view of Joseph and assign continuous label weights with values between 0 to 1 as additionally taught in Chen ¶206.

(J)	As per Claim 14:
Lin expressly disclose,
wherein the query comprises at least one of…a text-based query; (Lin ¶103 the user may directly input texts of the one or more query product information in the fields configured for receiving the input of the one or more query product information in the decision factors analyzing interface). 
Although Lin in view of Gilbert in further view of Chen and in even further view of Joseph teaches a decision factors management module that receives a query request for product type, a data extraction module configured to read a plurality of consumer history data, and a decision  
…an image-based query…; (Chen ¶295 The standard approach for image-based search and image retrieval is: 1) performing feature extraction on both the query and the gallery images, 2) computing the feature distances between the query image and each gallery image using a distance metric (e.g. Euclidean distance or L1 distance); 3) presenting the search or retrieval results by ranking the similarity score).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Lin in view of Gilbert in further view of Chen and in even further view of Joseph’s decision factors management module generating a rank from highest to lowest importance of features for the consumer when searching while automatically extract both intrinsic and extrinsic attributes of a garment or other accessories  using advanced computer vision and deep learning algorithms and perform feature extraction on both the query and the gallery images Chen as both are analogous art which teach solutions to tracking customers’ shopping behaviors online and applies models and regression analysis to better understand why a product within a category is purchased while others aren’t as taught in Lin ¶52-58 in view of Gilbert in further view of Chen and in even further view of Joseph and compute the feature distances between the query image and each gallery image using a distance metric and present the search or retrieval results by ranking the similarity scoreas additionally taught in Chen ¶295.

Claim 20, it recites similar limitations as Claims 1, 3, and 13 as disclosed above, and it is rejected for the same reasons as Claims 1, 3, and 13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        8/3/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623